                                                                                                 Case 2:16-cv-00497-APG-BNW Document 121
                                                                                                                                     120 Filed 08/20/21
                                                                                                                                               08/18/21 Page 1 of 2
                                                                                                                                                                  3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             5    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             6    Attorneys for SFR Investments Pool 1, LLC
                                                                                             7                               UNITED STATES DISTRICT COURT
                                                                                             8                                       DISTRICT OF NEVADA
                                                                                             9   NATIONSTAR MORTGAGE, LLC,                      Case No.: 2:16-cv-00497-APG-BNW
                                                                                            10                        Plaintiff,
                                                                                            11   vs.
                                                                                            12                                     MOTION TO REMOVE ATTORNEY
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 FIESTA DEL NORTE HOMEOWNERS
KIM GILBERT EBRON




                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL FROM ELECTRONIC SERVICE LIST
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   1, LLC; AN ABSOLUTE COLLECTION
                                                                                                 SERVICES, LLC,
                                                                                            14
                                                                                                                       Defendants.
                                                                                      1. 15
                                                                                            16   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            17
                                                                                                         Counter-Claimant,
                                                                                            18   vs.

                                                                                            19   NATIONSTAR MORTGAGE LLC; U.S.
                                                                                                 BANK, N.A.; MORTGAGE ELECTRONIC
                                                                                            20
                                                                                                 REGISTRATION        SYSTEMS,        INC.,  a
                                                                                            21   Delaware corporation as nominee for FIRST
                                                                                                 NLC FINANCIAL SERVICES, LLC, a
                                                                                            22   dissolved Florida limited liability company;
                                                                                                 JEFFREY G. FLORES, an individual; and
                                                                                            23   TRACEY L. FLORES, an individual,
                                                                                            24
                                                                                                          Counter-Defendant/Cross-Defendants.
                                                                                            25
                                                                                            26
                                                                                            27    TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-00497-APG-BNW Document 121
                                                                                                                                     120 Filed 08/20/21
                                                                                                                                               08/18/21 Page 2 of 2
                                                                                                                                                                  3


                                                                                                         PLEASE TAKE NOTICE that Jason G. Martinez, Esq. and Karen L. Hanks, Esq. are no
                                                                                             1

                                                                                             2    longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON

                                                                                             3    requests that Mr. Martinez be removed from the service list.

                                                                                             4           KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             5    All pleadings, papers, correspondence, documents and future notices in this action should
                                                                                             6
                                                                                                  continue to be directed to Diana S. Ebron, Esq. and Jacqueline A. Gilbert, Esq.
                                                                                             7
                                                                                                         Dated this 18th day of August, 2021.
                                                                                             8
                                                                                                                                                      KIM GILBERT EBRON
                                                                                             9
                                                                                                                                                      /s/Diana S. Ebron
                                                                                            10                                                        DIANA S. EBRON, ESQ.
                                                                                                                                                      Nevada Bar No. 10580
                                                                                            11                                                        7625 Dean Martin Drive, Suite 110
                                                                                                                                                      Las Vegas, Nevada 89139
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                      Attorneys for SFR Investments Pool 1, LLC
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                            14
                                                                                            15                                                        ORDER
                                                                                                                                                      It is so ordered.
                                                                                            16
                                                                                            17                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                              August 20, 2021.
                                                                                                                                                      DATE: ________________________
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                                -2-
